COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00227-CR
Style:                              Jeremy Dion Washington
                                    v The State of Texas
Date motion filed*:                 July 16, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                April 22, 2013
         Number of previous extensions granted:                1            Current Due date: May 22, 2013
         Date Requested:                                   July 29, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: July 29, 2013
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:       /s/ Jim Sharp
                                                                      Court

Panel consists of        ____________________________________________

Date: August 1, 2013




November 7, 2008 Revision